Caton, C. J. The plea of the general issue was regularly filed, and was never stricken from the files. On this state of the record the court assessed the damages as if upon a default. If the affidavit of merits, which was filed with the general issue, was insufficient, the plea should have been stricken from the files. While it remained it was a bar to the action, till tried by a jury, or by the court with the consent of the parties in place of a jury, and found to be untrue. There was no such trial, nor indeed was there any issue formed on this plea. It stands upon the record as a simple naked bar to the action. The judgment must be reversed and the cause remanded. Judgment reversed.